UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In February 2012 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In February 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,722,991 0.7175 0.3587 Non-Voting Shares 18,047,543 0.9437 0.4718 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,722,991 0.7175 0.3587 Non-Voting Shares 18,047,543 0.9437 0.4718 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x) Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 0.0256 0.0256 Non-Voting Shares 0 0.0000 0.0000 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S/A Transfer 01-Feb 6 0.00 R$ - Common Shares Total 6 R$ - Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In February 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( ) Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 506,297 0.0264 0.0132 Non-Voting Shares 1,627,070 0.0850 0.0425 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Sell 01-Feb 5,000 25.56 R$ 127,800.00 Common Shares Sell 01-Feb 4,000 25.57 R$ 102,280.00 Common Shares Sell 06-Feb 400 25.88 R$ 10,352.00 Common Shares Sell 06-Feb 1,300 25.89 R$ 33,657.00 Common Shares Sell 06-Feb 200 25.91 R$ 5,182.00 Common Shares Sell 13-Feb 2,000 26.15 R$ 52,300.00 Common Shares Sell 22-Feb 2,000 26.25 R$ 52,500.00 Common Shares Sell 22-Feb 1,000 26.30 R$ 26,300.00 Common Shares Sell 27-Feb 1,400 25.43 R$ 35,602.00 Common Shares Sell 27-Feb 400 25.50 R$ 10,200.00 Common Shares Sell 27-Feb 1,600 25.62 R$ 40,992.00 Common Shares Total R$ 497,165.00 Non-Voting Shares Sell 29-Feb 3,500 31.00 R$ 108,500.00 Non-Voting Shares Sell 29-Feb 3,000 31.15 R$ 93,450.00 Non-Voting Shares Total R$ 201,950.00 Non-Voting Shares Rent (Return) 22-Feb 1,600 - R$ 8.20 Non-Voting Shares Total R$ 8.20 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 486,997 0.0254 0.0127 Non-Voting Shares 1,622,170 0.0848 0.0424 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In February 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 10,207 0.0005 0.0002 Non-Voting Shares 155,147 0.0081 0.0040 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A.
